DETAILED ACTION
Response to remarks filed 8/23/21
Claim Interpretation
The phrase “disconnectably connected” is taken to mean, “the floor and the side wall of the bucket can be disconnected subsequently to being connected to each other simply by removing the at least one wear component that connects them and without the use of excessive force” as defined in the specification on page 2. 
Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  “at least one mechanical fastener” should read --said at least one mechanical fastener--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sany Heavy Machinery Co. (CN 102425205) in view of Long (WO 2016/061609) and Grant (US 2005/0172524).
Regarding claim 1, Sany teaches a bucket, whereby said bucket comprises a floor (fig. 2, 6) and a side wall (fig. 3) and at least one wear component (5) that is attached to said floor and said side wall fig. 1 by means of at least one mechanical fastener (fig. 2, rivets appears to be indicated at 4), characterized in that said floor and said side wall are connected to each other via said at least 

2. The bucket according to claim 1, characterized in that a gap is present between said edge of said floor and said edge of said side wall, and said at least one wear component is arranged to traverse said gap ( inherently a degree of a gap between side and back plate fig. 1 ).  

4. The bucket according to claim 1, characterized in that said at least one wear component is arranged to be entirely located outwards of an inner surface of said floor and an inner surface of said side wall when mounted on said bucket (fig. 1).  

5. The bucket according to claim 1, characterized in that an inside surface of said at least one wear component that is arranged to lie flush with an inside surface of said floor and an inside surface of said side wall when mounted on said bucket (fig. 1-3).  



8. The bucket according to claim 1, characterized in that said at least one wear component comprises a plurality of non-adjacently abutting wear components when mounted on said bucket (fig. 1, alternating wear components 5).  

10. The bucket according to claim 1, characterized in that said at least one wear component is arranged to be moveable with respect to said floor and said side wall when it has been removably attached to said floor and said side wall by means of at least one mechanical fastener (fig. 1, fasteners on wear elements allow the component to be removabley attached and moveable).  

13. A method for manufacturing a bucket for an earth-working or materials-handling machine (fig. 2), whereby said bucket comprises a floor (fig. 2, 6) and a side wall (fig. 3), and at least one wear component (5) that is attached to said floor and said side wall by means of at least one mechanical fastener (4), characterized in that said method comprises the steps of connecting said floor and said side wall to each other via said at least one wear component so as to form a bucket corner edge along at least a part of said floor and said side wall (fig. 3).  Sany fails to teach the floor and wall are disconnectably connected to each other via said least one mechanical fastener that provides for said floor and said wall being removable attached to said at least one wear component. Long teaches a similar wear component attached to the side and floor of a bucket using bolts 137. Further, Grant teaches bolts and rivets are equivalents in the art, however, “bolts are preferred since, unlike rivets, they can be removed relatively easily without destroying the fastener” [0101]. Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute bolts as the mechanical fasteners for the rivets of Sany since Long teaches such a connection is known in the art and Grant teaches the benefit of ease of removability in the use of bolts over rivets [101].

Regarding claim 14, Sany teaches a method according to claim 13, but fails to teach the step of manufacturing said at least one wear component from steel, and cutting said steel when it is immersed in a cooling medium.  However, examiner takes official notice it is old and well-known in the art of manufacturing wear components to cut steel while immersed in a cooling medium.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a wear component made by immersion into a cooling medium on the bucket of Sany as an old and well-known method of manufacturing wear components and that does no more than make a strong wear component.

15. The method according to claim 13, characterized in that the method comprises the step of removably attaching said at least one wear component to said floor and said side wall by means of at least one mechanical fastener (as modified above) so that said at least one wear .

Claim 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sany, Long, and Grant as applied to claims 1 and 7 above in further view of Lunn et al. (US 2014/0231293).
Regarding claims 3, 6, 9, Sany as modified teaches the bucket according to claim 1 and 7, but fails to teach curved inner and outer surfaces, or different thicknesses of the wear component.  However, Lunn teaches wear components with curved inner and outer surfaces (fig. 1, 15) and the need for different thickness of wear components (fig. 1, corner wear component unlabeled).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wear component to be curved as a known modification of shape as taught by Lunn that would minimize fatigue stress or for the components to be different thicknesses to better fit the size and type of bucket or any edges that may require a wear component.   

Response to Arguments
Applicant’s amendments have been rejected as discussed above. 

Conclusion
Renski (US 5,564,508) teaches a replaceable corner wear member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671